









AMENDED AND RESTATED
EMPLOYEE MATTERS AGREEMENT
by and between

FMC CORPORATION

and

LIVENT CORPORATION

Dated as of February 4, 2019








    

--------------------------------------------------------------------------------






TABLE OF CONTENTS



--------------------------------------------------------------------------------

PAGE
ARTICLE I
DEFINITIONS
Certain Definitions
1

ARTICLE II
GENERAL ALLOCATION OF LIABILITIES; INDEMNIFICATION
Allocation of Employee-Related Liabilities
8

Indemnification
9

ARTICLE III
EMPLOYEES AND CONTRACTORS; EMPLOYMENT AND
COLLECTIVE BARGAINING AGREEMENTS
Transfers of Employment; Post-IPO Transfers
9

Contractors
12

Assumption of Collective Bargaining Agreements; Labor Relations
12

Assumption of Individual Lithium Employee Agreements and Lithium Contractor
Agreements
13

Assignment of Specified Rights
13

ARTICLE IV
PLANS
Plan Participation
13

Adoption and Administration of Lithium Plans; Service Credit
13

ARTICLE V
RETIREMENT PLANS


i
    

--------------------------------------------------------------------------------





401(k) Plan
14

Non-U.S. Defined Contribution Plans
15

Parent U.S. Qualified Pension Plan
15

Non-U.S. Pension Plans
16

Parent NQ Savings Plan
16

Parent NQ Pension Plan
17

ARTICLE VI
HEALTH AND WELFARE PLANS; PAID TIME OFF AND VACATION
Cessation of Participation in Parent H&W Plans; Participation in Lithium H&W
Plans
18

Assumption of Health and Welfare Plan Liabilities
18

Post-Retirement Health and Welfare Benefits
19

Flexible Spending Account Plan Treatment
19

Workers’ Compensation Liabilities
19

Vacation and Paid Time Off
20

COBRA and HIPAA
20

ARTICLE VII
INCENTIVE COMPENSATION
Cash Incentive and Cash Bonus Plans
20

ARTICLE VIII
TREATMENT OF OUTSTANDING EQUITY AWARDS
No Adjustments at the IPO
21

RSU and Banked PRSU Distribution Adjustments
21



ii
    

--------------------------------------------------------------------------------





Unbanked PRSU Distribution Adjustments
22

Stock Option Distribution Adjustments
24

Equity Award Adjustment Illustrations
25

Miscellaneous Terms and Actions; Tax Reporting and Withholding
25

ARTICLE IX
PERSONNEL RECORDS; PAYROLL AND TAX WITHHOLDING
Personnel Records
28

Payroll; Tax Reporting and Withholding
28

ARTICLE X
NON-U.S. EMPLOYEES AND EMPLOYEE PLANS
Special Provisions for Employees and Employee Plans Outside of the United States
29

ARTICLE XI
GENERAL AND ADMINISTRATIVE
Sharing of Participant Information
29

Cooperation
30

Notices of Certain Events
30

No Third Party Beneficiaries
30

Fiduciary Matters
31

Consent of Third Parties
31

Sponsored Employees
31

ARTICLE XII
DISPUTE RESOLUTION


iii
    

--------------------------------------------------------------------------------





General
32

ARTICLE XIII
MISCELLANEOUS
General
32

Entire Agreement; References
32





iv
    

--------------------------------------------------------------------------------






AMENDED AND RESTATED EMPLOYEE MATTERS AGREEMENT
This AMENDED AND RESTATED EMPLOYEE MATTERS AGREEMENT, dated as of February 4,
2019 is by and between FMC CORPORATION, a Delaware corporation (“Parent”), and
LIVENT CORPORATION, a Delaware corporation (the “Company”).
R E C I T A L S
WHEREAS, Parent and the Company have entered into the Separation and
Distribution Agreement, dated as of October 15, 2018 (the “Separation and
Distribution Agreement”), pursuant to which Parent and the Company will
effectuate the Transactions;
WHEREAS, as contemplated by the Separation and Distribution Agreement, Parent
and the Company previously entered into the Employee Matters Agreement (the
“Prior Agreement”), dated as of October 15, 2018 (the “Original Effective
Date”), for the purpose of allocating between them the Assets, Liabilities and
responsibilities with respect to certain employee matters (including employee
compensation and benefit plans and programs);
WHEREAS, Parent and the Company desire to amend and restate the Prior Agreement
as set forth herein, and this Agreement shall supersede and replace the Prior
Agreement in its entirety as if it were in effect as of the Original Effective
Date;
WHEREAS, Parent and the Company have agreed that, except as otherwise
specifically provided herein, the general approach and philosophy underlying
this Agreement is to (a) allocate Assets, Liabilities and responsibilities to
the Lithium Group (as opposed to the Parent Group) to the extent they relate to
current or former employees and other service providers primarily related to the
Lithium Assets or the Lithium Business and (b) allocate Assets, Liabilities and
responsibilities (other than those described in clause (a) above) to the Parent
Group (as opposed to the Lithium Group); and
WHEREAS, except as expressly set forth herein, this Agreement is not intended to
address the matters specifically and expressly covered by the Plan of
Reorganization (as defined in the Separation and Distribution Agreement).
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties, intending to be legally
bound, hereby agree as follows:




    

--------------------------------------------------------------------------------






Article I
DEFINITIONS

Section 1.01.    Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings; provided that capitalized
terms used but not otherwise defined in this ‎Section 1.01 shall have the
respective meanings ascribed to such terms in the Separation and Distribution
Agreement:
“2018 Cash Bonuses” has the meaning set forth in ‎Section 7.01 hereto.
“Adjusted Banked Parent PRSU” means any Banked Parent PRSU adjusted pursuant to
‎‎Section 8.02(b) or ‎‎Section 8.02(c) hereto.
“Adjusted Company Stock Value” means the product of (a) the Company Stock Value
multiplied by (b) the Distribution Ratio.
“Adjusted Parent Awards” means, collectively, the Adjusted Parent Options, the
Adjusted Banked Parent PRSUs, the Adjusted Unbanked Parent PRSUs and the
Adjusted Parent RSUs.
“Adjusted Parent Option” means any Parent Option adjusted pursuant to ‎Section
8.04(b) hereto.
“Adjusted Parent Post-Distribution Stock Value” means the amount equal to the
Parent Pre-Distribution Stock Value less the Adjusted Company Stock Value.
“Adjusted Parent RSU” means any Parent RSU adjusted pursuant to ‎‎Section
8.02(b) or ‎‎Section 8.02(c) hereto.
“Adjusted Unbanked Parent PRSU” means any Unbanked Parent PRSU adjusted pursuant
to ‎Section 8.03(b) or ‎Section 8.03(c) hereto.
“Agreement” means this Amended and Restated Employee Matters Agreement,
including all of the schedules and exhibits hereto, as may be amended from time
to time in accordance with its terms.
“Banked Parent PRSU” means any Parent PRSU (or portion thereof) for which the
applicable performance period has been completed as of the applicable date of
determination.
“Benefits Commencement Date” means (a) January 1, 2019 (in the case of U.S.
Lithium Participants) and (b) the Separation Date (in the case of Non-U.S.
Lithium Participants).
“Benefits Transition Period” has the meaning set forth in ‎‎Section 5.01(c)
hereto.
“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
codified in Section 4980B of the Code and Sections 601 through 608 of ERISA.
“Collective Bargaining Agreements” means any and all agreements, memorandums of
understanding, contracts, letters, side letters and contractual obligations of
any kind, nature and description, oral or written, that have been entered into
between or that involve or apply to any employer and any labor organization,
union, employee association, agency or employee committee or plan.
“Company” has the meaning set forth in the preamble hereto.
“Company Stock Value” means the value of a share of Company Common Stock that
will be determined by the Parent Board (or an appropriate committee thereof), in
its sole discretion, in a manner intended to preserve the aggregate value of the
applicable outstanding equity awards.
“Distribution Effective Time” means the effective time of the Distribution.
“Delayed Transfer Employee” means any Lithium Inactive Employee, New Lithium
Employee, Transferred Lithium Employee or Sponsored Employee (to the extent
applicable).
“Delayed Transfer Period” has the meaning set forth in ‎Section 3.01(b) hereto.
“Distribution Ratio” means the number of shares of Company Common Stock
distributed in the Distribution in respect of one share of Parent Common Stock.
“Employee Plan” means any (a) “employee benefit plan” as defined in Section 3(3)
of ERISA, (b) compensation, employment, consulting, severance, termination
protection, change in control, transaction bonus, retention or similar plan,
agreement, arrangement, program or policy or (c) other plan, agreement,
arrangement, program or policy providing for compensation, bonuses,
profit-sharing, equity or equity-based compensation or other forms of incentive
or deferred compensation, vacation benefits, insurance (including any
self-insured arrangement), medical, dental, vision, prescription or fringe
benefits, life insurance, relocation or expatriate benefits, perquisites,
disability or sick leave benefits, employee assistance program, supplemental
unemployment benefits or post-employment or retirement benefits (including
compensation, pension, health, medical or insurance benefits), in each case
whether or not written.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
together with the rules and regulations promulgated thereunder.
“Former Parent Employee” means each individual who, as of immediately prior to
the Distribution Effective Time, is a former employee of any member of the
Parent Group (other than any individual who was last actively employed primarily
with respect to the Lithium Assets or the Lithium Business).
“H&W Plan” means any Parent H&W Plan or Lithium H&W Plan.
“HIPAA” means the health insurance portability and accountability requirements
for “group health plans” under the Health Insurance Portability and
Accountability Act of 1996, as amended, together with the rules and regulations
promulgated thereunder.
“Lithium 401(k) Plan” means any Lithium Plan that is a defined contribution plan
intended to qualify under Section 401(a) of the Code.
“Lithium Awards” means, collectively, the Lithium Options, the Lithium PRSUs and
the Lithium RSUs.
“Lithium Assumed Employee Liabilities” has the meaning set forth in ‎Section
2.01(b) hereto.
“Lithium CBA” means any Collective Bargaining Agreement covering Lithium
Employees or Lithium Contractors, as applicable, as listed on Schedule I hereto.
“Lithium Change in Control” has the meaning set forth in ‎Section 8.06(b)
hereto.
“Lithium Contractor” means each individual independent contractor or consultant
who, as of the Separation Effective Time, primarily provides or provided
services with respect to the Lithium Assets or the Lithium Business.
“Lithium Employee” means each (a) individual who, as of the Separation Effective
Time, is (i) actively employed primarily with respect to the Lithium Assets or
the Lithium Business by any member of the Parent Group or the Lithium Group or
(ii) (x) an inactive employee (including any employee on short- or long-term
disability leave or other authorized leave of absence) or (y) a former employee
and, in each case, who was last actively employed primarily with respect to the
Lithium Assets or the Lithium Business by any member of the Parent Group or the
Lithium Group, (b) Transferred Lithium Employee or (c) New Lithium Employee.
“Lithium Equity Plan” has the meaning set forth in ‎Section 8.06(a) hereto.
“Lithium FSAs” has the meaning set forth in ‎Section 6.04 hereto.
“Lithium H&W Plan” means any Lithium Plan that is (a) an “employee welfare
benefit plan” or “welfare plan” (as defined under Section 3(1) of ERISA) or (b)
a similar plan that is sponsored, maintained, administered, contributed to or
entered into outside of the United States. For the avoidance of doubt, Lithium
FSAs are Lithium H&W Plans.
“Lithium Inactive Employee” has the meaning set forth in ‎Section 3.01(b)
hereto.
“Lithium NQ Savings Plan” has the meaning set forth in ‎Section 5.05(a) hereto.
“Lithium Option” has the meaning set forth in ‎Section 8.04(a) hereto.
“Lithium Participant” means any individual who is a Lithium Employee or Lithium
Contractor, and any beneficiary, dependent, or alternate payee of such
individual, as the context requires.
“Lithium Plan” means any Employee Plan that (a) is or was sponsored, maintained,
administered, contributed to or entered into by any member of the Lithium Group,
whether before, as of or after the Separation Date or (b) for which Liabilities
transfer to any member of the Lithium Group under this Agreement or pursuant to
applicable Law as a result of the Distribution.
“Lithium PRSU” means each award of restricted share units with respect to
Company Common Stock granted under the Lithium Equity Plan pursuant to ‎Section
8.03(b) that is subject to performance-based vesting conditions.
“Lithium RSU” has the meaning set forth in ‎Section 8.02(a) hereto.
“Lithium Specified Rights” means any and all rights to enjoy, benefit from or
enforce any and all restrictive covenants, including covenants relating to
non-disclosure, non-solicitation, non-competition, confidentiality or
Intellectual Property, applicable or related, in whole or in part, to the
Lithium Assets or the Lithium Business pursuant to any Employee Plan covering or
with any Lithium Employee or Lithium Contractor and to which any member of the
Lithium Group or Parent Group is a party; provided that, with respect to any
Intellectual Property existing, conceived, created, developed or reduced to
practice prior to the Separation Effective Time, the foregoing rights to enjoy,
benefit from or enforce any restrictive covenants related to Intellectual
Property is limited to those restrictive covenants related to Intellectual
Property included in the Lithium Assets.
“New Lithium Employee” means any individual who is hired following the
Separation Effective Time to primarily provide services to the Lithium Assets or
the Lithium Business.
“Non-U.S. Lithium Participant” means any Lithium Participant who is not a U.S.
Lithium Participant.
“Parent” has the meaning set forth in the preamble hereto.
“Parent 401(k) Plan” means any Parent Plan that is a defined contribution plan
intended to qualify under Section 401(a) of the Code.
“Parent Awards” means, collectively, the Parent Options, the Banked Parent
PRSUs, the Unbanked Parent PRSUs and the Parent RSUs.
“Parent Bonus Plan” has the meaning set forth in ‎Section 7.01 hereto.
“Parent CBA” means any Collective Bargaining Agreement covering Parent Employees
or Parent Contractors, as applicable.
“Parent Change in Control” has the meaning set forth in ‎Section 8.06(b) hereto.
“Parent Contractor” means each individual independent contractor or consultant
(other than a Lithium Contractor) of any member of the Parent Group, or solely
for purposes of ‎Article VIII, any non-employee director of the Parent Board.
“Parent Employee” means each individual who, as of the Separation Effective
Time, is (a) not a Lithium Employee and (b) either (i) actively employed by any
member of the Parent Group or (ii) (x) an inactive employee (including any
employee on short- or long-term disability leave or other authorized leave of
absence) or (y) a former employee, in each case, of any member of the Parent
Group.
“Parent Equity Plan” means the FMC Corporation Incentive Compensation and Stock
Plan.
“Parent Executive Severance Plan” means the FMC Corporation Executive Severance
Plan.
“Parent FSA” means any Parent Plan that is a flexible spending account for
health and dependent care expenses.
“Parent H&W Plan” means any Parent Plan that is (a) an “employee welfare benefit
plan” or “welfare plan” (as defined under Section 3(1) of ERISA) or (b) a
similar plan that is sponsored, maintained, administered, contributed to or
entered into outside of the United States. For the avoidance of doubt, Parent
FSAs are Parent H&W Plans.
“Parent NQ Pension Plan” means the FMC Corporation Salaried Employees’
Equivalent Retirement Plan.
“Parent NQ Savings Plan” means the FMC Corporation Non-Qualified Savings and
Investment Plan.
“Parent Option” means each option to acquire Parent Common Stock granted under
the Parent Equity Plan.
“Parent Participant” means any individual who is a Parent Employee or Parent
Contractor, and any beneficiary, dependent, or alternate payee of such
individual, as the context requires.
“Parent Plan” means any Employee Plan (other than a Lithium Plan) sponsored,
maintained, administered, contributed to or entered into by any member of the
Parent Group. For the avoidance of doubt, no Lithium Plan is a Parent Plan.
“Parent Pre-Distribution Stock Value” means the value of a share of Parent
Common Stock that will be determined by the Parent Board (or an appropriate
committee thereof), in its sole discretion, in a manner intended to preserve the
aggregate value of the applicable outstanding equity awards.
“Parent PRSU” means each award of restricted share units with respect to Parent
Common Stock granted under the Parent Equity Plan subject to performance-based
vesting conditions.
“Parent Retained Employee Liabilities” has the meaning set forth in ‎Section
2.01(a) hereto.
“Parent Retiree H&W Plan” means any Parent H&W Plan that provides or promises
any post-retirement health, medical or life insurance or similar benefits
(whether insured or self-insured).
“Parent RSU” means each award of restricted share units with respect to Parent
Common Stock granted under the Parent Equity Plan (other than Parent PRSUs).
“Parent Specified Rights” means any and all rights to enjoy, benefit from or
enforce any and all restrictive covenants, including covenants relating to
non-disclosure, non-solicitation, non-competition, confidentiality or
Intellectual Property, pursuant to any Employee Plan covering or with any
Lithium Employee, Lithium Contractor, Parent Employee or Parent Contractor and
to which any member of the Lithium Group or Parent Group is a party (other than
Lithium Specified Rights).
“Parent U.S. Qualified Pension Plan” means the FMC Corporation Employees’
Retirement Program, Salaried and Nonunion Hourly Employees’ Retirement Plan
(Part I).
“Personnel Records” has the meaning set forth in ‎Section 9.01 hereto.
“Separation Date” has the meaning set forth in the Separation and Distribution
Agreement.
“Separation Effective Time” means the closing of the IPO.
“Separation and Distribution Agreement” has the meaning set forth in the
recitals hereto.
“Sponsored Employee” means any Lithium Employee working on a visa or work permit
sponsored by Parent or a Parent Group member as of immediately prior to the
Separation Effective Time.
“Transferred Lithium Employee” means any individual who (a) did not become a
Lithium Employee effective on or before the Separation Effective Time and (b)
Parent and the Company mutually agree following the Separation Effective Time
should have his or her employment transferred from the Parent Group to the
Lithium Group.
“UK Pension Plan” means the FMC Chemicals Pension Plan (together with all
obligations related thereto, including obligations associated with the
winding-up of such plan). For the avoidance of doubt, the UK Pension Plan is a
Lithium Plan.
“Unbanked Parent PRSU” means any Parent PRSU (or portion thereof) for which the
applicable performance period has not been completed as of the applicable date
of determination.
“UK DC Plan” has the meaning set forth in ‎Section 5.02(a) hereto.
“U.S. Lithium Employee” means any Lithium Employee who is employed (or, in the
case of former employees, last actively employed) in the United States.
“U.S. Lithium Participant” means any Lithium Participant employed or engaged
(or, in the case of former employees, individual independent contractors or
consultants, last actively employed or engaged, as applicable) in the United
States.

ARTICLE II    
GENERAL ALLOCATION OF LIABILITIES; INDEMNIFICATION

Section 2.01.    Allocation of Employee-Related Liabilities.
(a)    Subject to the terms and conditions of this Agreement, effective as of
the Separation Effective Time, Parent shall, or shall cause the applicable
member of the Parent Group to, assume and retain, and no member of the Lithium
Group shall have any further obligation with respect to, any and all Liabilities
(i) relating to, arising out of or in respect of any Parent Participant or any
Parent Plan, in each case, other than any Lithium Assumed Employee Liabilities,
or (i) attributable to actions expressly specified to be taken by any member of
the Parent Group under this Agreement, in each case, (x) whether arising before,
on or after the Separation Date, (y) whether based on facts occurring before, on
or after the Separation Date and (z) irrespective of which Person such
Liabilities are asserted against or which Person such Liabilities attached to as
a matter of applicable Law or contract or (b) expressly assumed or retained, as
applicable, by any member of the Parent Group pursuant to this Agreement
(collectively, “Parent Retained Employee Liabilities”). For the avoidance of
doubt, all Parent Retained Employee Liabilities are Parent Liabilities for
purposes of the Separation and Distribution Agreement.
(c)    Subject to the terms and conditions of this Agreement, effective as of
the Separation Effective Time, the Company shall, or shall cause the applicable
member of the Lithium Group to, assume, and no member of the Parent Group shall
have any further obligation with respect to, any and all Liabilities (i)
relating to, arising out of or in respect of any Lithium Participant or any
Lithium Plan or (ii) attributable to actions expressly specified to be taken by
any member of the Lithium Group under this Agreement, in each case, (x) whether
arising before, on or after the Separation Date, (y) whether based on facts
occurring before, on or after the Separation Date and (z) irrespective of which
Person such Liabilities are asserted against or which Person such Liabilities
attached to as a matter of applicable Law or contract (collectively, “Lithium
Assumed Employee Liabilities”), including without limitation:
(i)    employment, separation or retirement agreements or arrangements to the
extent applicable to any Lithium Participant;
(ii)    wages, salaries, incentive compensation, commissions, bonuses and other
compensation payable to any Lithium Participants, without regard to when such
wages, salaries, incentive compensation, equity compensation, commissions,
bonuses and other compensation are or may have been earned;
(iii)    severance or similar termination-related pay or benefits applicable to
any Lithium Participant;
(iv)    claims made by or with respect to any Lithium Participant in connection
with any employee benefit plan, program or policy, without regard to when such
claim is in respect of;
(v)    workers’ compensation and unemployment compensation benefits for all
Lithium Participants;
(vi)    change in control, transaction bonus, retention and stay bonuses payable
to any Lithium Participants;
(vii)    the Lithium CBAs;
(viii)    any applicable Law (including ERISA and the Code) to the extent
related to participation by any Lithium Participant in any Employee Plan;
(ix)    any Actions, allegations, demands, assessments, settlements or judgments
relating to or involving any Lithium Participant (including, without limitation,
those relating to labor and employment, wages, hours, overtime, employee
classification, hostile workplace, civil rights, discrimination, harassment,
affirmative action, work authorization, immigration, safety and health,
information privacy and security, workers’ compensation, continuation coverage
under group health plans, wage payment, hiring practice and the payment and
withholding of Taxes);
(x)    any costs or expenses incurred in designing, establishing and
administering any Lithium Plans or payroll or benefits administration for
Lithium Participants;
(xi)    the employer portion of any employment, payroll or similar Taxes
relating to any of the foregoing or any Lithium Participant; and
(xii)    any Liabilities expressly assumed or retained, as applicable, by any
member of the Lithium Group pursuant to this Agreement.
For the avoidance of doubt, all Lithium Assumed Employee Liabilities are Lithium
Liabilities for purposes of the Separation and Distribution Agreement.

Section 2.02.    Indemnification. For the avoidance of doubt, the provisions of
Article VIII of the Separation and Distribution Agreement shall apply to and
govern the indemnification rights and obligations of the parties with respect to
the matters addressed by this Agreement.

ARTICLE III    
EMPLOYEES AND CONTRACTORS; EMPLOYMENT AND
COLLECTIVE BARGAINING AGREEMENTS

Section 3.01.    Transfers of Employment; Post-IPO Transfers.
(a)    Effective as of or prior to the Separation Effective Time, (i) the
employment of each Lithium Employee, to the extent employed at such time, will
be transferred to or continued by, as applicable, a member of the Lithium Group
and (i) the employment of each Parent Employee, to the extent employed at such
time, will be continued by a member of the Parent Group. Following the
Separation Effective Time and prior to the Distribution Effective Time, Parent
and the Company shall cooperate in good faith to transfer the employment of each
Transferred Lithium Employee from the Parent Group to the Lithium Group, and the
parties shall use their reasonable best efforts to cause all such transfers of
employment to occur no later than the Distribution Effective Time; provided
however, that the parties agree and acknowledge that there may be a limited
number of Transferred Lithium Employees whose employment may not be transferred
to the Lithium Group until on or after the Distribution Effective Time, in which
case the parties will mutually cooperate to transfer the employment of such
individuals to the Lithium Group as soon as possible following the Distribution
Effective Time and, unless as otherwise contemplated in connection with the
Transition Services Agreement, in no event later than the expiration of the
Delayed Transfer Period. For the avoidance of doubt, each Transferred Lithium
Employee shall be deemed to be a “Lithium Employee” for all purposes of the
Agreement following the applicable date of transfer of his or her employment
from the Parent Group to the Lithium Group.
(b)    Notwithstanding anything to the contrary in this Agreement, each U.S.
Lithium Employee who, as of the Separation Effective Time, is (i) on an approved
leave of absence and (i) receiving long-term or short-term disability benefits
under a Parent H&W Plan (each, a “Lithium Inactive Employee”) will continue to
be employed by a member of the Parent Group until such individual returns to
active service. Upon a Lithium Inactive Employee’s return to active service,
such Lithium Inactive Employee will be transferred to a member of the Lithium
Group (or, if such Lithium Inactive Employee returns to active service following
the Distribution Effective Time, the Company will make an offer of employment to
such Lithium Inactive Employee on terms and conditions of employment consistent
with (A) this Agreement and (A) the terms and conditions of employment
applicable to such Lithium Inactive Employee at such time); provided, that such
Lithium Inactive Employee returns to active service within 18 months following
the Separation Date (such period, the “Delayed Transfer Period”). For the
avoidance of doubt, (x) effective on or before the Separation Effective Time,
the employment of each Lithium Employee (other than any Lithium Inactive
Employee) who is on an approved leave of absence (including parental, military
or other authorized leave of absence) will continue with or be transferred to,
as applicable, the Lithium Group in accordance with ‎Section 3.01‎(a) and (y)
all costs relating to any compensation, benefits, severance or other
employment-related costs in respect of Lithium Inactive Employees will
constitute Lithium Assumed Employee Liabilities.
(c)    Any New Lithium Employees will be hired by a member of the Lithium Group,
and will be deemed to be a Lithium Employee for all purposes of this Agreement
from and after the applicable date of hire; provided that, to the extent any
such individual cannot be hired by a member of the Lithium Group prior to the
Distribution Effective Time, the parties will cooperate in good faith for such
individual to be hired by a member of the Parent Group and thereafter
transferred to a member of the Lithium Group, effective as of no later than the
Distribution Effective Time. For the avoidance of doubt, any New Lithium
Employee will be deemed to be a Lithium Employee for all purposes of this
Agreement following his or her applicable hire date (regardless of whether hired
by a member of the Lithium Group or a member of the Parent Group).
(d)    Each of the parties hereto agrees to execute, and to use their reasonable
best efforts to have the applicable employees execute, any such documentation or
consents as may be necessary or desirable to reflect or effectuate any such
assignments or transfers contemplated by this ‎Section 3.01.
(e)    Effective as of the Separation Effective Time, (i) the Company shall
adopt or maintain, and shall cause each member of the Lithium Group to adopt or
maintain, leave of absence programs and (i) the Company shall honor, and shall
cause each member of the Lithium Group to honor, all terms and conditions of
authorized leaves of absence which have been granted to any Lithium Participant
before the Separation Effective Time, including such leaves that are to commence
on or after the Separation Effective Time.
(f)    In the event that the parties reasonably determine following the
Separation Effective Time that (i) any individual employed outside the United
States who is not a Lithium Employee has inadvertently become employed by a
member of the Lithium Group (due to the operation of transfer of undertakings or
similar applicable Law), the parties shall cooperate and take such actions as
may be reasonably necessary in order to cause the employment of such individual
to be promptly transferred to a member of the Parent Group, and Parent shall
reimburse the applicable members of the Lithium Group for all compensation,
benefits and other employment-related costs incurred by the Lithium Group
members in employing and transferring such individuals or (i) any individual
employed outside the United States who was intended to transfer to, and become
employed by, a member of the Lithium Group pursuant to the operation of transfer
of undertakings or similar applicable Law instead continues to be employed by
the Parent Group, the parties shall cooperate and take such actions as may be
reasonably necessary in order to cause the employment of such individual to be
promptly transferred to a member of the Lithium Group, and the Company shall
reimburse the applicable members of the Parent Group for all compensation,
benefits and other employment-related costs incurred by Parent Group members in
employing and transferring such individuals.
(g)    With respect to any employment agreements or restrictive covenant
agreements with Lithium Employees or Parent Employees to which a member of the
Lithium Group or a member of the Parent Group, respectively, is not a party, or
which do not otherwise transfer to a Lithium Group member or a Parent Group
member, respectively, by operation of applicable Law, the parties shall use
reasonable best efforts to assign the applicable employment agreement to a
member of the Lithium Group or a member of the Parent Group, as applicable, in
the applicable jurisdiction, and the Company or Parent, as applicable, shall, or
shall cause a member of the Lithium Group or a member of the Parent Group,
respectively, to assume and perform such employment agreements in accordance
with their terms; provided, however, that this ‎Section 3.01(g) shall not apply
to (i) any employment agreements with any Lithium Participants who are employed
in a jurisdiction outside of the United States in which the parties do not
intend for such agreements to be transferred to the Lithium Group or (ii) any
executive severance agreements with any Lithium Employees under the Parent
Executive Severance Plan.
(h)    Neither the Separation, the Distribution nor any assignment, transfer or
continuation of the employment of employees as contemplated by this ‎Article III
shall be deemed a termination of employment or service of any Lithium
Participant or Parent Participant for purposes of this Agreement or any Parent
Plan or Lithium Plan (including, for the avoidance of doubt, any individual
employment, severance, change in control, independent contractor, consulting or
similar agreements).
(i)    Except as provided in ‎Section 8.06(h), with respect to any Delayed
Transfer Employee, references to “Separation Effective Time”, “Separation Date”,
“Benefits Commencement Date”, “Distribution Effective Time” and “Distribution
Date” in this Agreement, as applicable, shall in each case be deemed to refer to
the date such Delayed Transfer Employee commences employment with the Lithium
Group, mutatis mutandis, if later.

Section 3.02.    Contractors. With respect to any independent contractor or
consulting agreements with Lithium Contractors or Parent Contractors to which a
Lithium Group member or a Parent Group member, respectively, is not a party, or
which do not otherwise transfer to a Lithium Group member or a Parent Group
member, respectively, by operation of applicable Law, the parties shall use
reasonable best efforts to assign the applicable agreements to a member of the
Lithium Group or a member of the Parent Group, as applicable, in the applicable
jurisdiction, and the Company or Parent, as applicable, shall, or shall cause a
member of the Lithium Group or a member of the Parent Group, respectively, to
assume and perform such independent contractor and consulting agreements.

Section 3.03.    Assumption of Collective Bargaining Agreements; Labor
Relations.
(a)    From and after the Separation Effective Time, the Company hereby agrees
to comply with and honor the Lithium CBAs and become, and fulfill its
obligations as, a successor employer to the applicable Parent Group member for
all purposes under the Lithium CBAs with respect to any Lithium Employee or
Lithium Contractor, and the Company assumes responsibility for, and Parent or
the relevant member of the Parent Group hereby ceases to be responsible for or
to otherwise have any Liability in respect of, the Lithium CBAs to the extent
they pertain to any Lithium Employee or Lithium Contractor.
(b)    To the extent required by applicable Law, any Lithium CBA, Parent CBA or
any other Collective Bargaining Agreement, the parties shall cooperate and
consult in good faith to provide notice, engage in consultation, and take any
similar action which may be required on its part in connection with the IPO or
Distribution.

Section 3.04.    Assumption of Individual Lithium Employee Agreements and
Lithium Contractor Agreements. From and after the Separation Effective Time, the
Company hereby agrees to comply with and honor any employment or services
agreement between any member of the Parent Group or the Lithium Group, as the
case may be, on the one hand, and any Lithium Employee or Lithium Contractor, on
the other hand, and assumes responsibility for, and, to the extent applicable,
Parent or the relevant member of the Parent Group hereby ceases to be
responsible for or to otherwise have any Liability in respect of, such
agreements. For the avoidance of doubt, this ‎Section 3.04 shall not apply to
any executive severance agreements with any Lithium Employees under Parent’s
Executive Severance Plan.

Section 3.05.    Assignment of Specified Rights. To the extent permitted by
applicable Law and the applicable agreement, if any, effective as of the
Separation Effective Time, (i) Parent hereby assigns, to the maximum extent
possible, on behalf of itself and the Parent Group, the Lithium Specified
Rights, to the Company and (i) the Company hereby assigns, to the maximum extent
possible, on behalf of itself and the Lithium Group, the Parent Specified
Rights, to Parent.

ARTICLE IV    
PLANS

Section 4.01.    Plan Participation. Except as otherwise expressly provided in
this Agreement, effective as of immediately prior to the applicable Benefits
Commencement Date, (a) (i) all Lithium Participants shall cease any
participation in, and benefit accrual under, Parent Plans and (i) all members of
the Lithium Group shall cease to be participating employers under the Parent
Plans and, (a) to the extent applicable, (i) all Parent Participants shall cease
any participation in, and benefit accrual under, Lithium Plans and (i) all
members of the Parent Group shall cease to be participating employers under the
Lithium Plans. Prior to the Separation Date, Parent and the Company shall take
all actions necessary to effectuate the actions contemplated by this ‎Section
4.01 and to cause (A) the applicable Lithium Group member to assume or retain
all Liabilities with respect to each Lithium Plan and the applicable Parent
Group member to assume or retain all Liabilities with respect to each Parent
Plan, in each case, effective as of the Separation Effective Time and (A) all
Assets of any Lithium Plan to be transferred to or retained by the applicable
Lithium Group member in the applicable jurisdiction and all Assets of any Parent
Plan to be transferred to or retained by the applicable Parent Group member in
the applicable jurisdiction, in each case, effective as of the Separation
Effective Time.

Section 4.02.    Adoption and Administration of Lithium Plans; Service Credit.
(a)    To the extent necessary to comply with its obligations under this
Agreement, the Company or a member of the Lithium Group shall adopt, or cause to
be adopted, at the Company’s expense, Lithium Plans to be effective from and
after the applicable Benefits Commencement Date. The Company expressly agrees to
reimburse Parent for any and all costs and expenses incurred by the Parent Group
before the applicable Benefits Commencement Date to design, establish or
administer any Lithium Plan.
(b)    For the avoidance of doubt, from and after the applicable Benefits
Commencement Date, the applicable member of the Lithium Group shall be
responsible for the administration of the applicable Lithium Plan, and no member
of the Parent Group shall have any Liability or obligation (including any
administration obligation) with respect to any Lithium Plans.
(c)    From and after the applicable Benefits Commencement Date, for purposes of
determining eligibility to participate, vesting and benefit accrual under any
Lithium Plan in which a Lithium Participant is eligible to participate on and
following the applicable Benefits Commencement Date, such Lithium Participant’s
service with any member of the Parent Group or the Lithium Group, as the case
may be, prior to the applicable Benefits Commencement Date shall be treated as
service with the Lithium Group, to the extent recognized by the Parent Group or
the Lithium Group, as applicable, under an analogous Parent Plan or Lithium
Plan, as applicable, prior to the applicable Benefits Commencement Date;
provided, however, that such service shall not be recognized to the extent that
such recognition would result in any duplication of benefits.


2
    

--------------------------------------------------------------------------------






ARTICLE V    
RETIREMENT PLANS

Section 5.01.    401(k) Plan.  
(a)    Effective as of the Benefits Commencement Date, each Lithium Participant
who participates in the Parent 401(k) Plan as of immediately prior to the
Benefits Commencement Date (i) will cease active participation in the Parent
401(k) Plan and (i) will become eligible to participate in the Lithium 401(k)
Plan. For the avoidance of doubt, all employee pre-tax deferrals and employer
contributions with respect to the Lithium Participants will be made to the
Lithium 401(k) Plan on and following the Benefits Commencement Date.
(b)    Effective as of the Distribution Effective Time, each Lithium Participant
will become eligible to elect a distribution of his or her account balance under
the Parent 401(k) Plan, including a voluntary “rollover distribution” of such
Lithium Participant’s eligible account balance under the Parent 401(k) Plan
(other than any participant loans) to either the Lithium 401(k) Plan or an
Individual Retirement Account (or, for the avoidance of doubt, such Lithium
Participant may otherwise continue to maintain his or her account under the
Parent 401(k) Plan in accordance with the terms of the Parent 401(k) Plan), as
determined by each such Lithium Participant; provided that any portion of such
Lithium Participant’s account balance under the Parent 401(k) Plan to be “rolled
over” to the Lithium 401(k) Plan must be done in the form of cash (i.e., no
in-kind or Parent Common Stock transfers will be permitted). In the event that a
Lithium Participant makes a voluntary election to rollover such Lithium
Participant’s account balance from the Parent 401(k) Plan to the Lithium 401(k)
Plan, the Company agrees to cause the Lithium 401(k) Plan to accept such
rollover, to the extent permitted by applicable Law.
(c)    Subject to participant rollovers as provided for in ‎Section 5.01(b)
above, all Liabilities under the Parent 401(k) Plan (whether relating to Parent
Participants or Lithium Participants), including with respect to participant
loans, will be retained by Parent and will constitute Parent Retained Employee
Liabilities; provided that any and all costs, expenses or Liabilities relating
to participation by Lithium Participants in the Parent 401(k) Plan during the
period, if any, between the Separation Date and the Benefits Commencement Date
(the “Benefits Transition Period”) shall be assumed by the Lithium Group and
constitute Lithium Assumed Employee Liabilities, which shall be reimbursed by
the Company to the Parent Group in accordance with the terms of the Transition
Services Agreement. For the avoidance of doubt, there will be no trust-to-trust
transfer of any Assets or Liabilities from the Parent 401(k) Plan to the Lithium
401(k) Plan.
(d)    From and after the Benefits Commencement Date, the applicable member of
the Lithium Group shall be responsible for the administration of the Lithium
401(k) Plan, and no member of the Parent Group shall have any Liability or
obligation (including any administration obligation) with respect to the Lithium
401(k) Plan.

Section 5.02.    Non-U.S. Defined Contribution Plans.


3
    

--------------------------------------------------------------------------------





(a)    Effective as of the Separation Effective Time, the Lithium Plan that is a
defined contribution plan maintained for the benefit of Non-U.S. Lithium
Participants in the United Kingdom (the “UK DC Plan”) will be retained by the
Lithium Group in accordance with its terms, and, for the avoidance of doubt, (i)
all obligations in respect of the UK DC Plan will be retained by the Lithium
Group from and after the Separation Effective Time and (i) any Liabilities
relating to or arising from the UK DC Plan will constitute Lithium Assumed
Employee Liabilities.
(b)    Effective on or before the Separation Effective Time, each Non-U.S.
Lithium Participant who participates in a Parent Plan that is a statutory India
Provident Fund shall cease active participation in such plan and will become
eligible to participate in a Lithium Plan that is a statutory India Provident
Fund.

Section 5.03.    Parent U.S. Qualified Pension Plan.
(a)    Effective as of the Benefits Commencement Date, each Lithium Participant
who participates in the Parent U.S. Qualified Pension Plan will cease active
participation in the Parent U.S. Qualified Pension Plan (including the accrual
of any additional benefits under the Parent U.S. Qualified Pension Plan).
(b)    On and following the Benefits Commencement Date, each Lithium Participant
who participates in the Parent U.S. Qualified Pension Plan as of immediately
prior to the Benefits Commencement Date shall receive credit for his or her
service with the Lithium Group on and following the Benefits Commencement Date
for purposes of attaining “early retirement” eligibility under, and in
accordance with the terms of, the Parent U.S. Qualified Pension Plan.
(c)    From and after the Distribution Effective Time, the terms of the Parent
U.S. Qualified Pension Plan will govern the terms of distributions, if any, of
any benefits payable under the Parent U.S. Qualified Pension Plan to any Lithium
Participants.
(d)    All Liabilities under the Parent U.S. Qualified Pension Plan (whether
relating to Parent Participants or Lithium Participants) will be retained by
Parent and will constitute Parent Retained Employee Liabilities; provided,
however, that any and all costs, expenses or Liabilities relating to
participation by Lithium Participants in the Parent U.S. Qualified Pension Plan
during the Benefits Transition Period shall be assumed by the Lithium Group and
constitute Lithium Assumed Employee Liabilities, which shall be reimbursed by
the Company to the Parent Group in accordance with the terms of the Transition
Services Agreement.  

Section 5.04.    Non-U.S. Pension Plans.
(a)    Effective as of the Separation Effective Time, the UK Pension Plan will
be retained by the Lithium Group in accordance with its terms, and, for the
avoidance of doubt, any Liabilities arising from or relating to the UK Pension
Plan will constitute Lithium Assumed Employee Liabilities. Without limiting the
generality of Schedule 5.05 of the Separation Agreement, as of and following the
Separation Effective Time, the Bromborough Indemnity Deed will remain in full
force and effect in accordance with its terms; provided that any and all
Liabilities related to or arising under the Bromborough Indemnity Deed shall
constitute Lithium Assumed Employee Liabilities.
(b)    Effective on or before the Separation Effective Time, (i) each Non-U.S.
Lithium Participant who participates in a Parent Plan that is an India Gratuity
Plan or Japan Retirement Allowance Plan will cease active participation in such
plan and will become eligible to participate in a corresponding Lithium Plan and
(ii) (A) the Company shall, and shall cause the applicable member of the Lithium
Group to, assume all Liabilities under such India Gratuity Plan and Japan
Retirement Plan with respect to Non-U.S. Lithium Participants, (B) Parent shall,
and shall cause the applicable member of the Parent Group to, transfer all such
Liabilities to the applicable member of the Lithium Group, and (C) the Parent
Group shall have no further Liability or obligation (including any
administration obligation) with respect thereto.

Section 5.05.    Parent NQ Savings Plan.  
(a)    Effective as of the Benefits Commencement Date, each Lithium Participant
who participates in the Parent NQ Savings Plan as of immediately prior to the
Benefits Commencement Date (i) will cease active participation in the Parent NQ
Savings Plan and (i) will become eligible to participate in a corresponding
Lithium non-qualified savings and investment plan (the “Lithium NQ Savings
Plan”). For the avoidance of doubt, from and after the Benefits Commencement
Date, each Lithium Participant shall not actively participate in or accrue any
additional benefits under the Parent NQ Savings Plan.
(b)    During the Benefits Transition Period, any and all costs, expenses or
Liabilities relating to participation by Lithium Participants in the Parent NQ
Savings Plan shall be assumed by the Lithium Group and constitute Lithium
Assumed Employee Liabilities, which shall be reimbursed by the Company to the
Parent Group in accordance with the terms of the Transition Services Agreement.
Effective as of the Benefits Commencement Date, (i) the Company shall, and shall
cause the Lithium NQ Savings Plan to, accept all Assets and assume all
Liabilities under the Parent NQ Savings Plan with respect to Lithium
Participants, (i) Parent shall, and shall cause the Parent NQ Savings Plan to,
transfer all such Assets and Liabilities to the Lithium NQ Savings Plan, and (i)
the Parent NQ Savings Plan and the Parent Group shall have no further Liability
or obligation (including any administration obligation) with respect thereto.
The Parent NQ Savings Plan shall continue to be responsible for Liabilities in
respect of Parent Participants.
(c)    On and following the Benefits Commencement Date, any effective deferral
elections made by a Lithium Participant with respect to amounts deferred by such
Lithium Participant under, and in accordance with the terms of, the Parent NQ
Savings Plan prior to the Benefits Commencement Date, shall remain in effect
with respect to such amounts in accordance with their terms.
(d)    Lithium Participants shall receive credit under the Lithium NQ Savings
Plan for vesting, eligibility and benefit service for all service credited for
those purposes under the Parent NQ Savings Plan as of the Benefits Commencement
Date as if that service had been rendered to the Lithium Group.
(e)    To the maximum extent permitted by Section 409A of the Code, a Lithium
Participant shall not be considered to have undergone a “separation from
service” for purposes of Section 409A of the Code and the Parent NQ Savings Plan
solely by reason of the Distribution, and, following the Distribution Effective
Time, the determination of whether a Lithium Participant has incurred a
separation from service with respect to his or her benefit in the Lithium NQ
Savings Plan shall be based solely upon his or her performance of services for
the Lithium Group.

Section 5.06.    Parent NQ Pension Plan.
(a)    Effective as of the Benefits Commencement Date, each Lithium Participant
who participates in the Parent NQ Pension Plan as of immediately prior to the
Distribution Effective Time will cease active participation in the Parent NQ
Pension Plan and will not accrue any additional benefits thereunder.
(b)    At and following the Distribution Effective Time, the terms of the Parent
NQ Pension Plan (and any applicable deferral elections thereunder) will govern
the terms of any distributions of account balances made to Lithium Participants
participating in the Parent NQ Pension Plan.
(c)    All Liabilities under the Parent NQ Pension Plan (whether relating to
Parent Participants or Lithium Participants) will be retained by Parent and will
constitute Parent Retained Employee Liabilities; provided, however, that any and
all costs, expenses or Liabilities relating to participation by Lithium
Participants in the Parent NQ Pension Plan during the Benefits Transition Period
be assumed by the Lithium Group and constitute Lithium Assumed Employee
Liabilities, which shall be reimbursed by the Company to the Parent Group in
accordance with the terms of the Transition Services Agreement.

ARTICLE VI    
HEALTH AND WELFARE PLANS; PAID TIME OFF AND VACATION

Section 6.01.    Cessation of Participation in Parent H&W Plans; Participation
in Lithium H&W Plans.
(a)    Without limiting the generality of ‎Section 4.01, effective as of the
applicable Benefits Commencement Date, Lithium Participants shall cease to
participate in the Parent H&W Plans; provided that any participation in, and
benefit accrual under, Parent H&W Plans by Lithium Participants during the
Benefits Transition Period shall be in accordance with, and pursuant to, the
terms and conditions of the Transition Services Agreement.
(b)    Effective as of the applicable Benefits Commencement Date, the Company
shall cause Lithium Participants who participate in a Parent H&W Plan
immediately prior to the applicable Benefits Commencement Date to be
automatically enrolled or offered participation in a corresponding Lithium H&W
Plan.
(c)    To the extent applicable, the Company shall cause Lithium H&W Plans to
recognize and maintain all coverage and contribution elections made by Lithium
Participants under the corresponding Parent H&W Plans as of the applicable
Benefits Commencement Date and apply such elections under the applicable Lithium
H&W Plan for the remainder of the period or periods for which such elections are
by their terms applicable.
(d)    Neither the transfer or other movement of employment or service from any
member of the Parent Group to any member of the Lithium Group at any time before
the applicable Benefits Commencement Date nor the Distribution shall constitute
or be treated as a “status change” under the Parent H&W Plans or the Lithium H&W
Plans.
(e)    Subject to the terms of the applicable Lithium H&W Plan and applicable
Law, the Company shall use its reasonable best efforts to waive all limitations
as to preexisting conditions, exclusions and waiting periods with respect to
participation and coverage requirements applicable to Lithium Participants under
any Lithium H&W Plan in which such Lithium Participants may be eligible to
participate on or after the applicable Benefits Commencement Date.

Section 6.02.    Assumption of Health and Welfare Plan Liabilities. Subject
‎Section 6.03, effective as of the Separation Effective Time, all Liabilities
relating to, arising out of, or resulting from health and welfare coverage or
claims incurred prior to, on or after the Separation Effective Time by each
Lithium Participant under the Parent H&W Plans shall cease to be Liabilities of
the Parent Group and shall be assumed by the Lithium Group and deemed to be
Lithium Assumed Employee Liabilities. Without limiting the generality of the
foregoing, subject to ‎Section 6.03, any and all costs, expenses or Liabilities
relating to participation by Lithium Participants in the Parent H&W Plans during
the Benefits Transition Period shall be reimbursed by the Company to the Parent
Group in accordance with the terms of the Transition Services Agreement. For the
avoidance of doubt, subject to ‎Section 6.03, (a) all Liabilities arising under
(i) any Parent H&W Plan (other than a Parent Retiree H&W Plan) with respect to
Lithium Participants or (i) any Lithium H&W Plan and (a) all Liabilities arising
out of, relating to or resulting from the cessation of a Lithium Participant’s
participation in any Parent H&W Plan (other than a Parent Retiree H&W Plan) and
transfer to a Lithium H&W Plan as set forth herein (including any Actions or
claims by any Lithium Participants related thereto) shall, in each case, be
Lithium Assumed Employee Liabilities.

Section 6.03.    Post-Retirement Health and Welfare Benefits. Notwithstanding
anything to the contrary in ‎Section 6.01 or ‎Section 6.02, (a) effective as of
the applicable Benefits Commencement Date, all Lithium Participants shall cease
to participate in, and earn benefit service under, any Parent Retiree H&W Plan
(provided that any Lithium Participant who has elected to receive benefits under
any applicable Parent Retiree H&W Plan in accordance with the terms of such plan
prior to the applicable Benefits Commencement Date shall continue to participate
in, and receive benefits under, such Parent Retiree H&W Plan in accordance with
the terms of such plan) and (a) all Liabilities under the Parent Retiree H&W
Plans (whether relating to Parent Participants or Lithium Participants) will be
retained by Parent and will constitute Parent Retained Employee Liabilities.

Section 6.04.    Flexible Spending Account Plan Treatment. Effective as of the
applicable Benefits Commencement Date, the Company shall establish or designate
flexible spending accounts for health and dependent care expenses (the “Lithium
FSAs”). To the extent applicable, the parties shall take all actions reasonably
necessary or appropriate so that the account balances (positive or negative)
under the Parent FSAs of each Lithium Participant who has elected to participate
therein in the year in which the applicable Benefits Commencement Date occurs
shall be transferred, effective as of the applicable Benefits Commencement Date,
from the Parent FSAs to the corresponding Lithium FSAs. The Lithium FSAs shall
assume responsibility as of the applicable Benefits Commencement Date for all
outstanding dependent care and health care claims under the Parent FSAs of each
Lithium Participant for the year in which the applicable Benefits Commencement
Date occurs and shall assume the rights of and agree to perform the obligations
of the analogous Parent FSA from and after the applicable Benefits Commencement
Date. The parties shall cooperate in good faith to provide that the contribution
elections of each such Lithium Participant as in effect immediately before the
applicable Benefits Commencement Date remain in effect under the Lithium FSAs
from and after the applicable Benefits Commencement Date.

Section 6.05.    Workers’ Compensation Liabilities. Unless as otherwise
expressly provided in the Separation and Distribution Agreement, effective as of
the Separation Effective Time, all workers’ compensation Liabilities relating
to, arising out of, or resulting from any claim by any Lithium Participant that
result from an accident or from an occupational disease, regardless of whether
incurred before, on or after the Separation Date, shall be assumed by the
Company and shall constitute Lithium Assumed Employee Liabilities. The parties
shall cooperate with respect to any notification to appropriate governmental
agencies of the disposition and the issuance of new, or the transfer of
existing, workers’ compensation insurance policies and contracts governing the
handling of claims.

Section 6.06.    Vacation and Paid Time Off. Effective as of the Separation
Effective Time, the applicable Lithium Group member shall recognize and assume
all Liabilities with respect to vacation, holiday, sick leave, paid time off,
floating holidays, personal days and other paid time off with respect to Lithium
Participants accrued on or prior to the Separation Effective Time, and the
Company shall credit each such Lithium Participant with such accrual; provided,
that if any such vacation or paid time off is required under applicable Law to
be paid out to the applicable Lithium Participant in connection with the
Distribution, such payment will be made by the Company as of the Distribution
Date, and the Company will credit such Lithium Participant with unpaid vacation
time or paid time off in respect thereof; it being understood that any amount of
vacation or paid time off required to be paid out in connection with the
Distribution shall constitute Lithium Assumed Employee Liabilities.

Section 6.07.    COBRA and HIPAA.
(a)    The Parent Group shall administer the Parent Group’s compliance with the
health care continuation coverage requirements of COBRA, the certificate of
creditable coverage requirements of HIPAA and the corresponding provisions of
the Parent H&W Plans with respect to Lithium Participants who incur a COBRA
“qualifying event” occurring on or before the applicable Benefits Commencement
Date entitling them to benefits under a Parent H&W Plan; provided that, for the
avoidance of doubt, any Liabilities related thereto shall constitute Lithium
Assumed Employee Liabilities.
(b)    The Company shall be solely responsible for all Liabilities incurred
pursuant to COBRA and for administering, at the Company’s expense, compliance
with the health care continuation coverage requirements of COBRA, the
certificate of creditable coverage requirements of HIPAA, and the corresponding
provisions of the Lithium H&W Plans with respect to Lithium Participants who
incur a COBRA “qualifying event” that occurs at any time after the applicable
Benefits Commencement Date entitling them to benefits under a Lithium Plan.
(c)    The parties agree that neither the Separation, the Distribution nor any
assignment or transfer of the employment or services of any employee or
individual independent contractor as contemplated under this Agreement shall
constitute a COBRA “qualifying event” for any purpose of COBRA.

ARTICLE VII    
INCENTIVE COMPENSATION

Section 7.01.    Cash Incentive and Cash Bonus Plans. Each Lithium Participant
participating in any Parent Plan that is a cash bonus or cash incentive plan
with respect to the 2018 performance year (each, a “Parent Bonus Plan”) will
remain eligible to receive a cash bonus in respect of the 2018 performance year
(the “2018 Cash Bonuses”) in accordance with the terms of such applicable Parent
Bonus Plan. Any 2018 Cash Bonuses payable to Lithium Participants under such
Parent Bonus Plans will be paid by the Company on behalf of Parent in accordance
with the terms of the applicable Parent Bonus Plan (including terms relating to
the timing of payment), which such amounts shall constitute Lithium Assumed
Employee Liabilities; provided that Parent will reimburse Lithium for the
portion of the 2018 Cash Bonuses paid by the Company to Lithium Participants
that relates to the portion of the 2018 performance period that elapsed prior to
the Separation Date, which such amount to be reimbursed by Parent will
constitute a Parent Retained Employee Liability.  

ARTICLE VIII    
TREATMENT OF OUTSTANDING EQUITY AWARDS

Section 8.01.    No Adjustments at the IPO. Except as may otherwise be provided
pursuant to the express terms of any Parent RSU, Parent PRSU or Parent Option,
no adjustments shall be made to any Parent RSU, Parent PRSU or Parent Option in
connection with the execution of this Agreement or the consummation of the IPO.

Section 8.02.    RSU and Banked PRSU Distribution Adjustments.
(a)    Effective as of the Distribution Effective Time, each Parent RSU and
Banked Parent PRSU that is outstanding as of immediately prior to the
Distribution Effective Time and held by a Lithium Participant shall be converted
into an award of restricted share units with respect to Company Common Stock
(each, a “Lithium RSU”). The number of shares of Company Common Stock subject to
such Lithium RSU shall be determined by the Parent Board (or an appropriate
committee thereof) in a manner intended to preserve the value of such Parent RSU
or Banked Parent PRSU, as applicable, by taking into account the relative values
of the Parent Pre-Distribution Stock Value and the Company Stock Value, with any
fractional shares rounded down to the nearest whole number of shares. Each such
Lithium RSU shall be subject to the same terms and conditions (including vesting
and payment schedules) as applicable to the corresponding Parent RSU or Banked
Parent PRSU, as applicable, as of immediately prior to the Distribution
Effective Time.
(b)    Effective as of the Distribution Effective Time, each Parent RSU and
Banked Parent PRSU that, in each case, (x) was granted prior to January 1, 2019,
(y) is outstanding as of immediately prior to the Distribution Effective Time
and (z) is held by a Parent Participant who is not a Former Parent Employee
shall be converted into both an Adjusted Parent RSU or Adjusted Banked Parent
PRSU, as applicable, and a Lithium RSU, and each such Adjusted Parent RSU,
Adjusted Banked Parent PRSU and Lithium RSU shall be subject to the same terms
and conditions (including vesting and payment schedules) as were applicable to
the corresponding Parent RSU or Banked Parent PRSU as of immediately prior to
the Distribution Effective Time; provided that from and after the Distribution
Effective Time:
1.the number of shares of Parent Common Stock subject to such Adjusted Parent
RSU or Adjusted Banked Parent PRSU, as applicable, shall be equal to the number
of shares of Parent Common Stock subject to the corresponding Parent RSU or
Banked Parent PRSU, as applicable, immediately prior to the Distribution
Effective Time; and
2.the number of shares of Company Common Stock subject to such Lithium RSU shall
be determined by the Parent Board (or an appropriate committee thereof) in a
manner intended, in combination with such Adjusted Parent RSU or Adjusted Banked
Parent PRSU, as applicable, to preserve the value of such Parent RSU or Banked
Parent PRSU, as applicable, by taking into account the Distribution Ratio
relative to the number of Parent RSUs or Banked Parent PRSUs, as applicable,
with any fractional shares rounded down to the nearest whole number of shares.
(c)    Effective as of the Distribution Effective Time, each Parent RSU and
Banked Parent PRSU that, in each case, (x) was granted on or after January 1,
2019, (y) is outstanding as of immediately prior to the Distribution Effective
Time and (z) held by a Parent Participant who is not a Former Parent Employee
shall be converted into an Adjusted Parent RSU or Adjusted Banked Parent PRSU,
as applicable. The number of shares of Parent Common Stock subject to such
Adjusted Parent RSU or Adjusted Banked Parent PRSU, as applicable, shall be
determined by the Parent Board (or an appropriate committee thereof) in a manner
intended to preserve the value of such Parent RSU or Banked Parent PRSU, as
applicable, by taking into account the relative values of the Parent
Pre-Distribution Stock Value and the Adjusted Parent Post-Distribution Stock
Value, with any fractional shares rounded down to the nearest whole number of
shares. Each such Adjusted Parent RSU or Adjusted Banked Parent PRSU, as
applicable, shall be subject to the same terms and conditions (including vesting
and payment schedules) as applicable to the corresponding Parent RSU or Banked
Parent PRSU, as applicable, as of immediately prior to the Distribution
Effective Time.
(d)    Effective as of the Distribution Effective Time, each Parent RSU and
Banked Parent PRSU that is outstanding as of immediately prior to the
Distribution Effective Time and held by a Former Parent Employee shall be
converted into an Adjusted Parent RSU or Adjusted Banked Parent PRSU, as
applicable. The number of shares of Parent Common Stock subject to such Adjusted
Parent RSU or Adjusted Banked Parent PRSU, as applicable, shall be determined by
the Parent Board (or an appropriate committee thereof) in a manner intended to
preserve the value of such Parent RSU or Banked Parent PRSU, as applicable, by
taking into account the relative values of the Parent Pre-Distribution Stock
Value and the Adjusted Parent Post-Distribution Stock Value, with any fractional
shares rounded down to the nearest whole number of shares. Each such Adjusted
Parent RSU or Adjusted Banked Parent PRSU, as applicable, shall be subject to
the same terms and conditions (including vesting and payment schedules) as
applicable to the corresponding Parent RSU or Banked Parent PRSU, as applicable,
as of immediately prior to the Distribution Effective Time.

Section 8.03.    Unbanked PRSU Distribution Adjustments.
(a)    Effective as of the Distribution Effective Time, each Unbanked Parent
PRSU that is outstanding as of immediately prior to the Distribution Effective
Time and held by a Lithium Participant shall be converted into a Lithium RSU.
The number of shares of Company Common Stock subject to such Lithium RSU shall
be determined by the Parent Board (or an appropriate committee thereof) in a
manner intended to preserve the target value of such Unbanked Parent PRSU by
taking into account the relative values of the Parent Pre-Distribution Stock
Value and the Company Stock Value, with any fractional shares rounded down to
the nearest whole number of shares. Each such Lithium RSU shall be subject to
the same terms and conditions (including vesting and payment schedules) as
applicable to the corresponding Unbanked Parent PRSU as of immediately prior to
the Distribution Effective Time; provided, that each such Lithium RSU shall not
be subject to any performance-based vesting conditions and shall vest solely
based on the continuous service of the Lithium Participant with the Lithium
Group.
(b)    Effective as of the Distribution Effective Time, each Unbanked Parent
PRSU granted prior to January 1, 2019 that is outstanding as of immediately
prior to the Distribution Effective Time and held by a Parent Participant who is
not a Former Parent Employee shall be converted into both an Adjusted Unbanked
Parent PRSU and a Lithium PRSU, and each such Adjusted Unbanked Parent PRSU and
Lithium PRSU shall be subject to the same terms and conditions (including
vesting and payment schedules and performance-based vesting conditions) as were
applicable to the corresponding Unbanked Parent PRSU as of immediately prior to
the Distribution Effective Time; provided that from and after the Distribution
Effective Time:
1.the target number of shares of Parent Common Stock subject to such Adjusted
Unbanked Parent PRSU shall be equal to the target number of shares of Parent
Common Stock subject to the corresponding Unbanked Parent PRSU immediately prior
to the Distribution Effective Time;
2.the number of shares of Company Common Stock subject to such Lithium PRSU
shall be determined by the Parent Board (or an appropriate committee thereof) in
a manner intended, in combination with such Adjusted Unbanked Parent PRSU, to
preserve the target value of such Unbanked Parent PRSU by taking into account
the Distribution Ratio relative to the number of Unbanked Parent PRSUs, with any
fractional shares rounded down to the nearest whole number of shares; and
3.the performance-based vesting conditions applicable to the Adjusted Unbanked
Parent PRSU and the Lithium PRSUs may be equitably adjusted by the Parent Board
(or an appropriate committee thereof) in accordance with their terms to reflect
the effect of the Distribution.
(c)    Effective as of the Distribution Effective Time, each Unbanked Parent
PRSU granted on or after January 1, 2019 that is outstanding as of immediately
prior to the Distribution Effective Time and held by a Parent Participant who is
not a Former Parent Employee shall be converted into an Adjusted Unbanked Parent
PRSU. The number of shares of Parent Common Stock subject to such Adjusted
Unbanked Parent PRSU shall be determined by the Parent Board (or an appropriate
committee thereof) in a manner intended to preserve the target value of such
Unbanked Parent PRSU by taking into account the relative values of the Parent
Pre-Distribution Stock Value and the Adjusted Parent Post-Distribution Stock
Value, with any fractional shares rounded down to the nearest whole number of
shares. Each such Adjusted Unbanked Parent PRSU shall be subject to the same
terms and conditions (including vesting and payment schedules and
performance-based vesting conditions) as applicable to the corresponding
Unbanked Parent PRSU as of immediately prior to the Distribution Effective Time;
provided that the performance-based vesting conditions applicable to such
Adjusted Unbanked Parent PRSUs may be equitably adjusted by the Parent Board (or
an appropriate committee thereof) in accordance with their terms to reflect the
effect of the Distribution.
(d)    Effective as of the Distribution Effective Time, each Unbanked Parent
PRSU that is outstanding as of immediately prior to the Distribution Effective
Time and held by a Former Parent Employee shall be converted into an Adjusted
Unbanked Parent PRSU. The number of shares of Parent Common Stock subject to
such Adjusted Unbanked Parent PRSU shall be determined by the Parent Board (or
an appropriate committee thereof) in a manner intended to preserve the target
value of such Unbanked Parent PRSU by taking into account the relative values of
the Parent Pre-Distribution Stock Value and the Adjusted Parent
Post-Distribution Stock Value, with any fractional shares rounded down to the
nearest whole number of shares. Each such Adjusted Unbanked Parent PRSU shall be
subject to the same terms and conditions (including vesting and payment
schedules and performance-based vesting conditions) as applicable to the
corresponding Unbanked Parent PRSU as of immediately prior to the Distribution
Effective Time; provided that the performance-based vesting conditions
applicable to such Adjusted Unbanked Parent PRSUs may be equitably adjusted by
the Parent Board (or an appropriate committee thereof) in accordance with their
terms to reflect the effect of the Distribution.

Section 8.04.    Stock Option Distribution Adjustments.
(a)    Effective as of the Distribution Effective Time, each Parent Option,
whether vested or unvested, that is outstanding as of immediately prior to the
Distribution Effective Time and held by a Lithium Participant shall be converted
into an option to acquire Company Common Stock (each, a “Lithium Option”) and
shall be subject to the same terms and conditions (including vesting and
expiration schedules) as applicable to the corresponding Parent Option as of
immediately prior to the Distribution Effective Time; provided that from and
after the Distribution Effective Time, the number of shares of Company Common
Stock subject to, and the exercise price per share of, such Lithium Option shall
be determined by the Parent Board (or an appropriate committee thereof) in a
manner intended to preserve the value of such Parent Option by taking into
account (A) the exercise price per share of such Parent Option and (B) the
relative values of the Parent Pre-Distribution Stock Value and the Company Stock
Value, with any fractional shares rounded down to the nearest whole number of
shares and any exercise price rounded up to the nearest whole cent.
(b)    Effective as of the Distribution Effective Time, each Parent Option,
whether vested or unvested, that is outstanding as of immediately prior to the
Distribution Effective Time and held by a Parent Participant (including, for the
avoidance of doubt, any Former Parent Employee) shall be converted into an
Adjusted Parent Option and shall be subject to the same terms and conditions
(including vesting and expiration schedules) as applicable to the corresponding
Parent Option as of immediately prior to the Distribution Effective Time;
provided that from and after the Distribution Effective Time, the number of
shares of Parent Common Stock subject to, and the exercise price per share of,
such Adjusted Parent Option shall be determined by the Parent Board (or an
appropriate committee thereof) in a manner intended to preserve the value of
such Parent Option by taking into account (A) the exercise price per share of
such Parent Option and (B) the relative values of the Parent Pre-Distribution
Stock Value and the Adjusted Parent Post-Distribution Stock Value, with any
fractional shares rounded down to the nearest whole number of shares and any
exercise price rounded up to the nearest whole cent.
(c)    Notwithstanding anything to the contrary in this ‎Section 8.04, the
exercise price, the number of shares of Parent Common Stock or Company Common
Stock, as applicable, and the terms and conditions of exercise applicable to any
Adjusted Parent Option or Lithium Option, as the case may be, shall be
determined in a manner consistent with the requirements of Section 409A of the
Code.

Section 8.05.    Equity Award Adjustment Illustrations. For an illustration of
the transactions contemplated by ‎Section 8.02, ‎Section 8.03 and ‎Section 8.04,
see Exhibit A hereto. For the avoidance of doubt, Exhibit A represents an
illustration only, and the principles set forth in ‎Section 8.02, ‎Section 8.03
and ‎Section 8.04 shall govern the actual treatment of outstanding Parent RSUs,
Banked Parent PRSUs, Unbanked Parent PRSUs and Parent Options.

Section 8.06.    Miscellaneous Terms and Actions; Tax Reporting and Withholding.
(a)    Effective as of the Separation Effective Time, the Company shall adopt an
equity incentive compensation plan for the benefit of eligible participants (the
“Lithium Equity Plan”). Prior to the Distribution Effective Time, each of Parent
and the Company shall take any actions necessary to give effect to the
transactions contemplated by this ‎Article VIII, including, in the case of the
Company, the reservation, issuance and listing of shares of Company Common Stock
as is necessary to effectuate the transactions contemplated by this ‎Article
VIII. From and after the Distribution Effective Time, (i) the Company shall
retain the Lithium Equity Plan, and all Liabilities thereunder shall constitute
Lithium Assumed Employee Liabilities, and (ii) Parent shall retain the Parent
Equity Plan, and all Liabilities thereunder shall constitute Parent Retained
Employee Liabilities. From and after the Distribution Effective Time, all
Adjusted Parent Awards, regardless of by whom held, shall be granted under and
subject to the terms of the Parent Equity Plan and shall be settled by Parent,
and all Lithium Awards, regardless of by whom held, shall be granted under and
subject to the terms of the Lithium Equity Plan and shall be settled by the
Company. Notwithstanding anything to the contrary in this Agreement (including
‎Section 2.02 or ‎Section 11.04), (i) each Parent Participant shall have
third-party beneficiary rights with respect to his or her Parent Awards that are
converted into Lithium Awards pursuant to this ‎Article VIII, including the
right to bring any Action against the Company relating to or arising from such
Lithium Awards and, other than pursuant to clause (ii) below, neither Parent nor
any other member of the Parent Group shall have any right or remedy with respect
to any Parent Participant’s Parent Awards that are converted into Lithium Awards
pursuant to this ‎Article VIII, and (ii) any and all Actions brought by or on
behalf of any Parent Participant, Lithium Participant (or any dependent or
beneficiary thereof) or any other Person in respect of or relating to any Parent
Awards that are converted into Lithium Awards pursuant to this ‎Article VIII
shall be the sole obligation and responsibility of the Company, and the Company
shall indemnify, defend and hold the Parent Group harmless from and against any
and all such Actions and any Liabilities related thereto.
(b)    From and after the Distribution Effective Time, for purposes of any
Parent Participant’s Parent Awards converted into Lithium Awards pursuant to
this ‎Article VIII, (i) a Parent Participant’s employment with or service to the
Parent Group shall be treated as employment with and service to the Lithium
Group and (i) any reference to “cause”, “good reason”, “disability”, “willful”
or other similar terms applicable to such Lithium Awards shall be deemed to
refer to the definitions of “cause”, “good reason”, “disability”, “willful” or
other similar terms set forth in the Parent Equity Plan. From and after the
Distribution Effective Time, (x) any reference to a “change in control,” “change
of control” or similar term applicable to any Adjusted Parent Award contained in
any applicable award agreement, employment or services agreement or the Parent
Equity Plan shall be deemed to refer to a “change in control,” “change of
control” or similar term as defined in such award agreement, employment or
services agreement or the Parent Equity Plan (a “Parent Change in Control”) and
(y) any reference to a “change in control,” “change of control” or similar term
applicable to any Lithium Award contained in any applicable award agreement,
employment or services agreement or the Lithium Equity Plan shall be deemed to
refer to a “change in control,” “change of control” or similar term as defined
in the Lithium Equity Plan (a “Lithium Change in Control”); provided, however,
with respect to any Parent Awards held by Parent Participants that are converted
into Lithium Awards pursuant to this ‎Article VIII, a Parent Change in Control
shall also be treated as a Lithium Change in Control. For the avoidance of
doubt, the Distribution shall not, in and of itself, be treated as either a
Parent Change in Control or a Lithium Change in Control. Neither the Separation,
the Distribution nor any assignment, transfer or continuation of the employment
of employees as contemplated by ‎Article III shall be deemed a termination of
employment or service of any Lithium Participant or Parent Participant or a
Parent Change in Control or Lithium Change in Control for purposes of the Parent
Equity Plan or the Lithium Equity Plan, or any Parent Award or Lithium Award
outstanding thereunder, respectively, and, without limiting the generality of
the foregoing, to the extent Parent determines it necessary or desirable, each
Parent RSU, Parent PRSU or Parent Option, as the case may be, shall be amended
to expressly clarify the same.
(c)    Unless otherwise required by applicable Law, (i) the applicable member of
the Lithium Group shall be responsible for all applicable income, payroll,
employment and other similar tax withholding, remittance and reporting
obligations in respect of Lithium Participants relating to any Lithium Awards
and (i) the applicable member of the Parent Group shall be responsible for all
applicable income, payroll, employment and other similar tax withholding,
remittance and reporting obligations in respect of Parent Participants relating
to any Adjusted Parent Awards or Lithium Awards. The parties shall facilitate
performance by the other party of its obligations hereunder by promptly
remitting amounts withheld in respect of any Adjusted Parent Awards or Lithium
Awards, as applicable, directly to the applicable Governmental Authority on such
other party’s behalf or to the other Party for remittance to such Governmental
Authority. The parties will cooperate and communicate with each other and with
third-party providers to effectuate withholding and remittance of taxes, as well
as required tax reporting, in a timely, efficient and appropriate manner.
(d)    The Company shall be responsible for the settlement of cash dividend
equivalents on any Lithium Awards held by a Lithium Participant, and Parent
shall be responsible for the settlement of cash dividend equivalents on any
Adjusted Parent Awards or Lithium Awards held by a Parent Participant or Former
Parent Employee; provided that, with respect to Lithium Awards held by Parent
Participants, prior to the date any such settlement is due, the Company shall
pay Parent in cash amounts required to settle any dividend equivalents accrued
following the Distribution Effective Time.
(e)    The Company shall prepare and file with the SEC a registration statement
on an appropriate form with respect to the shares of Company Common Stock
subject to the Parent Awards converted into Lithium Awards pursuant to this
‎Article VIII and shall use its reasonable best efforts to have such
registration statement declared effective as soon as practicable following the
Distribution Effective Time and to maintain the effectiveness of such
registration statement covering such Lithium Awards (and to maintain the current
status of the prospectus contained therein) for so long as any Lithium Awards
remain outstanding.
(f)    Prior to the Distribution Effective Time, each party shall take all such
steps as may be required to cause any dispositions of Parent Common Stock
(including Parent Awards or any other derivative securities with respect to
Parent Common Stock) or acquisitions of Company Common Stock (including Lithium
Awards or any other derivative securities with respect to Company Common Stock)
resulting from the Distribution or the transactions contemplated by this
Agreement or the Separation and Distribution Agreement by each individual who is
subject to the reporting requirements of Section 16(a) of the Exchange Act with
respect to Parent or who are or will become subject to such reporting
requirements with respect to the Company to be exempt under Rule 16b-3
promulgated under the Exchange Act. With respect to those individuals, if any,
who, subsequent to the Distribution Effective Time, are or become subject to the
reporting requirements under Section 16(a) of the Exchange Act, as applicable,
the Company shall administer any Parent Award converted into a Lithium Award
pursuant to this ‎Article VIII in a manner that complies with Rule 16b-3
promulgated under the Exchange Act to the extent such converted Parent Award
complied with such rule prior to the Distribution Effective Time.
(g)    From and after the Distribution Effective Time, each of Parent and the
Company shall cooperate in good faith to facilitate the orderly administration
of the Lithium Awards held by Parent Participants, including, without
limitation, the sharing of information relating to a Parent Participant’s
employment or service status with the Parent Group, as well as other information
relating to the vesting and forfeiture of Lithium Awards, tax withholding and
reporting and compliance with applicable Law.
(h)    Notwithstanding anything to the contrary herein, with respect to any
Delayed Transferred Employees whose employment is not transferred to the Lithium
Group on or prior to the Distribution Effective Time, any Parent Awards held by
such Delayed Transferred Employees shall be adjusted as of the Distribution
Effective Time in the manner set forth in Sections ‎8.02(b), ‎‎8.02(c),
‎8.03(b), ‎‎8.03(c) and ‎‎8.04(b), as applicable, and such awards shall not be
further adjusted upon the date such Delayed Transferred Employee’s employment is
transferred to the Lithium Group.
(i)    Without limiting the generality of Section 8.04(c), and notwithstanding
anything to the contrary herein, all adjustments to Parent Awards contemplated
by this Article VIII shall be made in accordance with the terms and conditions
of the Parent Equity Plan (including, without limitation, Section 4.02 of the
Parent Equity Plan) and, to the extent applicable, in a manner consistent with
the requirements of Section 409A of the Code.

ARTICLE IX    
PERSONNEL RECORDS; PAYROLL AND TAX WITHHOLDING

Section 9.01.    Personnel Records. To the extent permitted by applicable Law,
each of the Lithium Group and the Parent Group shall be permitted by the other
to access and retain copies of such records, data and other personnel-related
information in any form (“Personnel Records”) as may be necessary or appropriate
to carry out their respective obligations under applicable Law, the Separation
and Distribution Agreement or any of the Ancillary Agreements, and for the
purposes of administering their respective employee benefit plans and policies.
All Personnel Records shall be accessed, retained, held, used, copied and
transmitted in accordance with all applicable Laws, policies and agreements
between the parties hereto.

Section 9.02.    Payroll; Tax Reporting and Withholding.
(a)    Subject to the obligations of the parties as set forth in the Transition
Services Agreement, effective as of no later than the Separation Date, (i) the
members of the Lithium Group shall be solely responsible for providing payroll
services (including for any payroll period already in progress) to the Lithium
Employees and for any Liabilities with respect to garnishments of the salary and
wages thereof and (i) the members of the Parent Group shall be solely
responsible for providing payroll services (including for any payroll period
already in progress) to the Parent Employees and for any Liabilities with
respect to garnishments of the salary and wages thereof.
(b)    To the extent consistent with the terms of the Tax Matters Agreement, the
party that is responsible for making a payment hereunder shall be responsible
for (i) making the appropriate withholdings, if any, attributable to such
payments and (i) preparing and filing all related required forms and returns
with the appropriate Governmental Authority.
(c)    With respect to Lithium Employees, the parties shall (i) treat the
Company (or the applicable member of the Lithium Group) as a “successor
employer” and Parent (or the applicable member of the Parent Group) as a
“predecessor,” within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code, for purposes of taxes imposed under the U.S. Federal Unemployment Tax Act
or the U.S. Federal Insurance Contributions Act, and (i) cooperate and use
reasonable best efforts to implement the alternate procedure described in
Section 5 of Revenue Procedure 2004-53.

ARTICLE X    
NON-U.S. EMPLOYEES AND EMPLOYEE PLANS

Section 10.01.    Special Provisions for Employees and Employee Plans Outside of
the United States.
(a)    From and after the date hereof, to the extent not addressed in this
Agreement, the parties shall reasonably cooperate in good faith to effect the
provisions of this Agreement with respect to employees and employee-,
compensation- and benefits-related matters outside of the United States
(including Employee Plans covering non-U.S. Parent Participants and Non-U.S.
Lithium Participants), which in all cases shall be consistent with the general
approach and philosophy regarding the allocation of Assets and Liabilities (as
expressly set forth in the recitals to this Agreement).
(b)    Without limiting the generality of ‎Section 3.03(a), to the extent
required by applicable Law or the terms of any Lithium CBA or similar employee
representative agreement, Lithium or a member of the Lithium Group, as
applicable, shall become a party to the applicable collective bargaining, works
council, or similar arrangements with respect to Lithium Employees or Lithium
Contractor located outside of the United States and shall comply with all
obligations thereunder from and after the Separation Effective Time.

ARTICLE XI    
GENERAL AND ADMINISTRATIVE

Section 11.01.    Sharing of Participant Information. To the maximum extent
permitted under applicable Law, Parent and the Company shall share, and shall
cause each member of its respective Group to reasonably cooperate with the other
party hereto to (i) share, with each other and their respective agents and
vendors all participant information reasonably necessary for the efficient and
accurate administration of each of the Parent Plans and the Lithium Plans
(including notifications regarding the termination of employment or service of
any Lithium Participant or Parent Participant to the extent relevant to the
administration of a Parent Plan or Lithium Plan, as the case may be), (i)
facilitate the transactions and activities contemplated by this Agreement and
(i) resolve any and all employment-related claims regarding Lithium
Participants. The Company and its respective authorized agents shall, subject to
applicable Laws, be given reasonable and timely access to, and may make copies
of, all information relating to the subjects of this Agreement in the custody of
the Parent Group, to the extent reasonably necessary for such administration.
Parent Group members shall be entitled to retain copies of all Company Books and
Records relating to the subjects of this Agreement in the custody of the Parent
Group, subject to the terms of the Separation and Distribution Agreement and
applicable Law.

Section 11.02.    Cooperation. Following the date of this Agreement, the parties
shall, and shall cause their respective Subsidiaries to, to cooperate in good
faith with respect to any employee compensation or benefits matters that either
party reasonably determines require the cooperation of the other party in order
to accomplish the objectives of this Agreement (including, without limitation,
relating to any audits by any Governmental Authorities).

Section 11.03.    Notices of Certain Events. Each of the Company and Parent
shall promptly notify and provide copies to the other of: (a) written notice
from any Person alleging that the approval or consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement;
(a) any written notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement or the
Separation and Distribution Agreement; and (a) any actions, suits, claims,
investigations or proceedings commenced or, to its knowledge, threatened
against, relating to or involving or otherwise affecting the Lithium Group or
the Parent Group, as the case may be, that relate to the consummation of the
transactions contemplated by this Agreement or the Separation and Distribution
Agreement; provided that the delivery of any notice pursuant to this ‎Section
11.03 shall not affect the remedies available hereunder to the party receiving
such notice.


4
    

--------------------------------------------------------------------------------






Section 11.04.    No Third Party Beneficiaries. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall: (a) create any obligation on
the part of any member of the Lithium Group or any member of the Parent Group to
retain the employment or services of any current or former employee, director,
independent contractor or other service provider; (a) be construed to create any
right, or accelerate entitlement, to any compensation or benefit whatsoever on
the part of any future, present, or former employee or service provider of any
member of the Parent Group or the Lithium Group (or any beneficiary or dependent
thereof) under this Agreement, the Separation and Distribution Agreement, any
Parent Plan or Lithium Plan or otherwise; (a) preclude the Company or any
Lithium Group member (or, in each case, any successor thereto), at any time
after the Separation Effective Time, from amending, merging, modifying,
terminating, eliminating, reducing, or otherwise altering in any respect any
Lithium Plan, any benefit under any Lithium Plan or any trust, insurance policy,
or funding vehicle related to any Lithium Plan (in each case in accordance with
the terms of the applicable arrangement); (a) preclude Parent or any Parent
Group member (or, in each case, any successor thereto), at any time after the
Separation Effective Time, from amending, merging, modifying, terminating,
eliminating, reducing, or otherwise altering in any respect any Parent Plan, any
benefit under any Parent Plan or any trust, insurance policy, or funding vehicle
related to any Parent Plan (in each case in accordance with the terms of the
applicable arrangement); or (a) except as otherwise expressly provided in
‎Section 8.06(a), confer any rights or remedies (including any third-party
beneficiary rights) on any current or former employee or service provider of any
member of the Parent Group or the Lithium Group or any beneficiary or dependent
thereof or any other Person.

Section 11.05.    Fiduciary Matters. Parent and the Company each acknowledge
that actions required to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable Law,
and no party shall be deemed to be in violation of this Agreement if it fails to
comply with any provisions hereof based upon its good faith determination (as
supported by advice from counsel experienced in such matters) that to do so
would violate such a fiduciary duty or standard. Each party shall be responsible
for taking such actions as are deemed necessary and appropriate to comply with
its own fiduciary responsibilities and shall fully release and indemnify the
other party for any Liabilities caused by the failure to satisfy any such
responsibility.

Section 11.06.    Consent of Third Parties. If any provision of this Agreement
is dependent on the consent of any third party (such as a vendor or Governmental
Authority), the parties shall cooperate in good faith and use reasonable best
efforts obtain such consent, and if such consent is not obtained, to implement
the applicable provisions of this Agreement to the full extent practicable. If
any provision of this Agreement cannot be implemented due to the failure of such
third party to consent, the parties shall negotiate in good faith to implement
the provision in a mutually satisfactory manner. A party’s obligation to use its
“reasonable best efforts” shall not require such party to take any action to the
extent it would reasonably be expected to (i) jeopardize, or result in the loss
or waiver of, any attorney-client or other legal privilege, (i) contravene any
applicable Law or fiduciary duty, (i) result in the loss of protection of any
Intellectual Property or other proprietary information or (i) incur any
non-routine or unreasonable cost or expense.

Section 11.07.    Sponsored Employees. The parties shall, and shall cause their
respective Group members, to cooperate in good faith with each other and the
applicable Governmental Authorities with respect to the process of obtaining
work authorization for each Sponsored Employee to work with the Company or a
Lithium Group member, including but not limited to, petitioning the applicable
Governmental Authorities for the transfer of each Sponsored Employee’s (as well
as any spouse or dependent thereof, as applicable) visa or work permit, or the
grant of a new visa or work permit, to any Lithium Group member. Any costs or
expenses incurred with the foregoing shall constitute Lithium Assumed Employee
Liabilities. In the event that it is not legally permissible for a Sponsored
Employee to continue work with the Lithium Group from and after the Separation
Effective Time, the parties shall reasonably cooperate to provide for the
services of such Sponsored Employee to be made available exclusively to the
Lithium Group under an employee secondment or similar arrangement, which any
costs incurred by the Parent Group (including those relating to compensation and
benefits in respect of such Sponsored Employee) shall constitute Lithium Assumed
Employee Liabilities.

ARTICLE XII    
DISPUTE RESOLUTION

Section 12.01.    General. The provisions of Section 9.03 of the Separation and
Distribution Agreement shall apply, mutatis mutandis, to all disputes,
controversies, or claims (whether arising in contract, tort, or otherwise) that
may arise out of or relate to, or arise under or in connection with, this
Agreement or the transactions contemplated hereby.

ARTICLE XIII    
MISCELLANEOUS

Section 13.01.    General. The provisions of ‎Article IX of the Separation and
Distribution Agreement (other than Section 9.10 of the Separation and
Distribution Agreement) are hereby incorporated by reference into and deemed
part of this Agreement and shall apply, mutatis mutandis, as if fully set forth
in this Agreement.

Section 13.02.    Entire Agreement; References. This Agreement shall supersede
and replace the Prior Agreement in its entirety. For the avoidance of doubt, any
references to the “Employee Matters Agreement” in the Separation and
Distribution Agreement, the Ancillary Agreements, the Lithium Equity Plan or any
other agreement or arrangement entered into by Parent or the Company shall be
deemed references to this Agreement.


[Signature Page Follows]

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.


FMC CORPORATION
By:
/s/ Pierre Brondeau____________
 
Name: Pierre Brondeau
 
Title: Chief Executive Officer



LIVENT CORPORATION
By:
/s/ Pierre Brondeau____________
 
Name: Paul Graves
 
Title: Chief Executive Officer and President
 
 







5
    

--------------------------------------------------------------------------------






SCHEDULE I
Lithium CBAs


Collective Bargaining Agreement by and between Minera del Altiplano S.A. and the
Mining Workers’ Association of Argentina






Schedule I-1
    